UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 00-1495



WILLIAM H. WYATT, JR.,

                                                Plaintiff - Appellant,

          versus


S. C. JONES SERVICE, INCORPORATED; TODD
STARTER, individually and in his capacity as
an employee of S. C. Jones Service, Incorpo-
rated; ROBERT BUFORD, individually and in his
capacity as an employee of S. C. Jones Ser-
vice, Incorporated; STEVEN JONES, individually
and in his capacity as President-Owner of S.
C. Jones Service, Incorporated; GARY YORK,
individually and in his capacity as an em-
ployee of S. C. Jones Service, Incorporated;
JOHN DOE,

                                               Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Richmond. Robert E. Payne, District Judge.
(CA-00-196-3)


Submitted:   August 24, 2000                 Decided:   August 29, 2000


Before MICHAEL and MOTZ, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.
William H. Wyatt, Jr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     William H. Wyatt, Jr., appeals from the district court’s order

dismissing his employment discrimination suit.    We have reviewed

the record and the district court’s opinion and find no reversible

error.   Accordingly, we affirm on the reasoning of the district

court.   See Wyatt v. S. C. Jones Serv., No. CA-00-196-3 (E.D. Va.

Mar. 28, 2000).   We deny Wyatt’s motion to remove Judge Payne from

any pending or future suits.      We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                          AFFIRMED




                                 2